                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            CASE NO. 3:20-CV-725-MOC-DCK

 TIMISHA MARTIN,                                      )
                                                      )
                  Plaintiff,                          )
                                                      )
    v.                                                )         ORDER
                                                      )
 SUNLIGHT FINANCIAL LLC,                              )
                                                      )
                  Defendant.                          )
                                                      )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Consent Motion For

Extension Of Time To Answer Or Otherwise Respond To Plaintiff’s Amended Complaint”

(Document No. 13) filed May 13, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, and noting Plaintiff’s consent to the requested

extension, the undersigned will grant the motion, and direct that the pending motion to dismiss be

denied as moot.

         IT IS, THEREFORE, ORDERED that “Defendant’s Consent Motion For Extension Of

Time To Answer Or Otherwise Respond To Plaintiff’s Amended Complaint” (Document No. 13)

is GRANTED. Defendant shall have up to and including June 1, 2021 to answer or otherwise

respond to Plaintiff’s Amended Complaint.

         IT IS FURTHER ORDERED that “Defendant’s Motion To Dismiss Plaintiff’s

Complaint” is DENIED AS MOOT.

         SO ORDERED.
                                         Signed: May 13, 2021
